 In the Matterof SEARS ROEBUCKAND COMPANYandLOCAL 214, MAILORDER,WAREHOUSE &DISTRIBUTIONWORKERS, ILWU, CIOSEARS ROEBUCK AND COMPANYandLOCAL214, MAIL ORDER,WAREHOUSEAND DISTRIBUTIONWORKERS, ILWU, C. I. O.Cases Nos. R-3979 and XVIII-R-571,RespectivelyORDERSeptember25,19.1,The Board having on September 14, 1942, given due notice thatitwould'take certain action herein on September. 23, 1942,or as soonthereafter as convenient,unless sufficient cause to the contrary shallthen have appeared,objections to said Notice having been filed bycounsel for Sears,Roebuck and Company, and the Board having dulyconsidered the matter and being advised in the premises,IT IS HEREBY ORDERED(1) that the Decision and Order1in Case No.R-3979 be, and it hereby is, vacated and set aside;(2) the petitionin Case No.R-3979 is hereby reinstated;(3) the petition filed inCase 'No. XVIII-R-571 is hereby made a part of the record in CaseNo. R-3979 and shall be treated'as an amendment to the petitionheretofore filed in Case No. R-3979;(4) the "Statement of RegionalDirector concerning claims of authorization for the purpose of repre-sentation,"in Case No.XVIII-R-571 is hereby made a part of therecord in Case No. R-3979.1 42 N LR. B.. 1037. .44 N. L.R. B, No. 92.506